                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                           NO. 5:18-CR-326-D



    UNITED STATES OF AMERICA

          v.                                                       MOTION TO CONTINUE
                                                                     ARRAIGNMENT
    DANIEL ROMANOWSKI



          The defendant, DANIEL ROMANOWSKI, by and through undersigned counsel, hereby

moves the Court to the arraignment in the above-captioned case for thirty (30) days. In support of

this Motion, Mr. Romanowski states the following:

          (1) In a one count indictment, the grand jury has charged Mr. Romanowski with voting by a

non-citizen. 18 U.S.C. § 611(a).

          (2) This Court has set Mr. Romanowski’s arraignment for Tuesday, October 23, 2018.

          (3) The parties anticipate that this matter will ultimately be resolved by a plea.

          (4) Mr. Romanowski’s criminal case has required undersigned counsel to familiarize himself

with various aspects of federal immigration law, a subject area outside his normal range of practice.

          (5) Counsel wishes to resolve several immigration-related issues so that he may discuss with

Mr. Romanowski the possible impact of this criminal case upon Mr. Romanowski’s immigration

status.

          (6) Additionally, Mr. Romanowski recently has undergone a hospitalization. Because of

this, counsel has not yet been able to meet with him to prepare for the arraignment hearing.

          (7) For these reasons, Mr. Romanowski respectfully requests that the Court continue the

arraignment to its November 2018 term of court.


               Case 5:18-cr-00326-D Document 15 Filed 10/15/18 Page 1 of 3
       (8) Undersigned counsel has discussed this motion with Assistant United States Attorney

Sebastian Kielmonovich, and the government has no objection to the relief requested herein.

       (9) This motion is made in good faith and not for the purpose of delay. Neither the

government nor the Defendant would be prejudiced by the continuance sought herein.

       WHEREFORE, Mr. Romanowski respectfully requests that arraignment be continued to the

November 2018 term of court. The ends of justice served by granting this Motion outweigh the

interests of the public and the Defendant in a speedy trial as set forth in 18 U.S.C.

§ 3161(h)(7)(A).

       Respectfully requested this 15th day of October, 2018.

                                       G. ALAN DuBOIS
                                       Federal Public Defender

                                       /s/ Stephen C. Gordon
                                       STEPHEN C. GORDON
                                       Assistant Federal Public Defender
                                       Attorney for Defendant
                                       Office of the Federal Public Defender
                                       150 Fayetteville Street, Suite 450
                                       Raleigh, North Carolina 27601
                                       Telephone: 919-856-4236
                                       Fax: 919-856-4477
                                       E-mail: Stephen_Gordon@fd.org
                                       N.C. State Bar No. 15873
                                       LR 57.1 Counsel
                                       Appointed




                                                   2

            Case 5:18-cr-00326-D Document 15 Filed 10/15/18 Page 2 of 3
                                   CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was served upon:

SEBASTIAN KIELMANOVICH
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461

by electronically filing the foregoing with the Clerk of Court on October 15, 2018, using the
CM/ECF system which will send notification of such filing to the above.

       This the15th day of October, 2018.


                                             /s/ Stephen C. Gordon
                                             STEPHEN C. GORDON
                                             Assistant Federal Public Defender
                                             Attorney for Defendant
                                             Office of the Federal Public Defender
                                             150 Fayetteville Street, Suite 450
                                             Raleigh, North Carolina 27601
                                             Telephone: 919-856-4236
                                             Fax: 919-856-4477
                                             E-mail: Stephen_Gordon@fd.org
                                             N.C. State Bar No. 15873
                                             LR 57.1 Counsel
                                             Appointed




                                                  3

           Case 5:18-cr-00326-D Document 15 Filed 10/15/18 Page 3 of 3
